 

 

 

 

 

 

 

Case 2:20-cr-00067-Z-BR Document 28 Filed 12/23/20 Ppge 1 of U.s.agnriCr COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION DEC 23 2000
UNITED STATES OF AMERICA - § CLERK US. DISTRICT COURT
Plaintiff, § i Deputy
§
V. § 2:20-CR-67-Z-BR-(1)
§
GABRIEL FRANCISCO VASQUEZ §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On December 7, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Gabriel Francisco Vasquez filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined .
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Gabriel Francisco Vasquez was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Gabriel Francisco Vasquez; and ADJUDGES Defendant Gabriel Francisco

Vasquez guilty of Count Two in violation of 21 U.S.C. 841(a)(1) and 841(b)(1)(C). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

Mg pmax?

MAT Ew J. efoisaict
T

SO ORDERED, December zs 2020.

Vv

DSTA DISTRICT JUDGE

 
